In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-3550

E LIZABETH B LACK,
                                              Plaintiff-Appellant,
                                v.

L ONG T ERM D ISABILITY INSURANCE,
sponsored by M ILWAUKEE W ORLD
F ESTIVAL, INC. as plan administrator,

                                             Defendant-Appellee.


           Appeal from the United States District Court
              for the Eastern District of Wisconsin.
             No. 04 C 1230—Lynn Adelman, Judge.



     A RGUED M AY 28, 2009—D ECIDED S EPTEMBER 18, 2009




  Before E VANS, W ILLIAMS, and T INDER, Circuit Judges.
  W ILLIAMS, Circuit Judge. For many years Elizabeth
Black served as executive director of Milwaukee World
Festival, Inc. (“MWF”), the organization that operates
Summerfest, an annual 11-day music festival in Milwau-
kee, Wisconsin. As a benefit of her employment with
MWF, Black received long-term disability insurance
2                                              No. 07-3550

coverage under an insurance plan (“the Plan”) that is
underwritten and administered by Standard Insurance
Company. In August 2003, Black informed MWF’s presi-
dent that she was disabled and could no longer work due
to multiple aortic aneurysms and high blood pressure.
She applied for long-term disability benefits, but
Standard denied her claim and her later appeal. Black
filed this suit in the district court under the Employee
Retirement Income Security Act of 1974 (“ERISA”), see 29
U.S.C. § 1132(a)(1)(B), and both parties moved for sum-
mary judgment. Applying the arbitrary and capricious
standard of review, the district court affirmed Standard’s
denial of benefits.
  Black appeals, arguing, first, that we should review
Standard’s denial of benefits de novo and, second, that
even under a deferential review, Standard abused its
discretion by ignoring evidence and unreasonably defer-
ring to its own consulting physicians rather than Black’s
treating physicians. The Plan’s language, however, unam-
biguously grants Standard discretion in its benefits deter-
minations. Our review, therefore, is under the deferential
arbitrary and capricious standard. Because Standard
permissibly credited five consulting physicians who
each concluded that Black’s condition is not disabling,
we conclude that Standard’s decision is rationally sup-
ported by the record, and we affirm the judgment of
the district court.


                   I. BACKGROUND
  At the age of 55, Black was diagnosed with multiple
aortic aneurysms, which are weakened and bulging
No. 07-3550                                                                             3

areas in the aorta, the body’s main supplier of blood.
See MayoClinic.com, “Aortic Aneurysm,” http://www.
m a y o c l i n i c . c o m / h e a l t h / a o r t ic - a n e u r y s m / D S 0 0 0 1 7 .
Black underwent surgery at the Cleveland Clinic in
March 2001 to repair aneurysms of the ascending aorta
and aortic arch. Her doctor recommended that she
attempt to medically manage a third aneurysm, located
in the descending aorta. Black returned to work six weeks
after surgery, and by the summer of 2001, she had, by
her own account, “recovered well enough to run the
festival to a record year.” Dr. Brian Griffin of the Cleve-
land Clinic continued to monitor Black’s remaining
aneurysm, while her local cardiologist, Dr. David Slosky,
monitored her blood pressure and hypertension.
  After Summerfest 2001, Black sought a renewal of her
employment contract for an additional five-year term
to begin after her contract expired on December 31, 2003.
MWF, however, deferred consideration of Black’s
contract until 2002. And by the end of 2002—in the
midst of contract negotiations—Black’s relationships
with her co-workers had become strained, and she
accused them of harassment and verbal abuse. In Decem-
ber 2002, Black sent a letter to counsel for MWF, detailing
her complaints and reiterating her desire for a new con-
tract. In that letter Black stated that she had a possibly life-
threatening illness that allowed her “to be fully
functional at this time, but which is reactive to stress, not
the day-to-day operational kind, but the unnecessary
stress that comes from degrading, disparaging and har-
assing conduct.”
4                                               No. 07-3550

  Black also solicited letters from her treating
physicians for use in her contract negotiations. In a
letter addressed to Black’s attorney in November 2002,
Dr. Griffin wrote that Black “has significant hypertensive
problems . . . it is vital that her blood pressure be well
controlled. Stress, particularly in the form of verbal
abuse, is very deleterious for her blood pressure control.”
In a similar letter sent in December 2002, Dr. Slosky
wrote that Black “has significant hypertension . . . [h]er
blood pressure is quite labile and reactive to stressful
conditions. It is particularly sensitive to acute and direct
confrontation. . . . The patient should not be subject to
harassment of this kind.” Finally, Dr. Eric Maas, Black’s
treating neurologist, also wrote a letter, stating that “any
undue stress should be minimized given [Black’s] medical
history particularly with regard to hypertension and her
vascular disease.” He explained that Black “had been
undergoing a great deal of stress stemming from her
responsibilities as Director of Summerfest in Milwaukee
and her contract negotiations,” and he requested “that
these factors be taken into account in planning these
negotiations with Elizabeth.”
  Six months later, in July 2003, the personnel committee
of MWF’s board of directors voted not to renew Black’s
contract. On August 6, 2003, Black initiated a disability
claim with Standard. In a letter to MWF’s board of direc-
tors, Black stated that her medical condition prevented
her from performing her duties as executive director,
that her doctors had advised her that she was disabled
and could no longer work, and that her condition had
been aggravated by her job activities and job-related stress.
No. 07-3550                                                5

  In reviewing her claim, Standard obtained medical
records from Black’s treating physicians, Drs. Griffin
and Slosky, as well as her psychiatrist, Dr. Michael
Deeken. Dr. Griffin monitored Black’s descending aorta bi-
annually after her surgery in 2001. Black’s MRI scans
showed that immediately after surgery, her descending
aorta measured 4.7 cm in diameter. In May 2002, the size
had increased to 5.0 cm but remained stable and un-
changed as of September 2003. Dr. Griffin completed
Standard’s “Attending Physician Statement” in which
he reported that on September 9, 2003, he advised Black
to stop working because of her poor blood pressure
control and severe stress. In a separate letter to Standard,
he wrote that “given the nature of her current position . . .
she is unable to adequately maintain a normal blood
pressure.” He further stated that Black should “avoid
any stressful managerial type position . . . or work that
requires her to be under media scrutiny or where she
needs to meet time deadlines.”
  Dr. Slosky saw Black approximately once a year to
monitor her blood pressure, and in August 2001 his
records reflected that Black reported no fatigue and her
cardiac status was stable except for “poorly controlled
hypertension.” In July 2002, Black again reported no
fatigue and was “asymptomatic,” with a blood pressure
reading reflecting mild hypertension. In July 2003, one
month before her disability claim, Black’s blood
pressure was normal; she reported no fatigue; and
Dr. Slosky concluded, “[f]rom a cardiac standpoint,
I feel that we finally achieved some stability, however,
I have recommended that she make an attempt to
further decrease the stress in her life, as that would help
6                                                   No. 07-3550

in decreasing the lability of her blood pressure.” Two
months later, however, in a statement to Standard,
Dr. Slosky wrote that Black should cease working due
to poor blood pressure control and the “potential for
aneurysm enlargement/dissection.” Dr. Deeken reported
that he had been treating Black since 1990 for gen-
eralized anxiety disorder, and as of February 2004,
Black had a diagnosis of depressive disorder, which was
in remission, and generalized anxiety disorder.
  Black also submitted evidence that the Social Security
Administration (“SSA”) had approved her application
for disability benefits. The SSA found Black disabled as
of August 7, 2003, with a primary diagnosis of aortic
aneurysm and a secondary diagnosis of anxiety disorders.
Black was also found disabled by the Paul Revere Life
Insurance Company, with which she had additional
coverage.
  After reviewing this evidence, Standard denied Black’s
claim, finding that she did not meet the Plan’s definition
of disabled.1 Black filed an administrative appeal with
Standard, submitting additional evidence and claiming


1
    The Plan’s definition of disabled states:
      You are disabled from your Own Occupation if, as a
      result of physical Disease, Injury, Pregnancy or Mental
      Disorder:
      1. You are unable to perform with reasonable continuity
      the material duties of your Own Occupation; and
      2. You suffer a loss of at least 20% in your Indexed
      Predisability Earnings when working in your Own
      Occupation.
No. 07-3550                                              7

fatigue and psychological and cognitive impairment as
additional grounds for disability. Included in her addi-
tional evidence was a neuropsychological evaluation
conducted in August 2004 by Dr. Thomas Hammeke,
who found that Black performed at an average-to-
superior level in tests of intellectual and executive func-
tioning but displayed mild skill deficits and concen-
tration problems. That same month Dr. Maas noted that
Black had reported recent memory problems. Black also
submitted letters from her family and friends stating
that she had suffered extreme fatigue and cognitive
impairment since her surgery in 2001. Finally, Black
presented an assessment by a vocational expert who
concluded that, based on her physical limitations and
the duties of her position, she could no longer perform
her job.
  Standard consulted four board certified physicians and
one board certified psychiatrist who each reviewed
Black’s medical records and other evidence submitted by
both Black and MWF. All five consulting physicians
concluded that Black’s medical condition did not
prevent her from performing her job and that she is not
disabled. Dr. Theodore Kleikamp, board certified in
internal medicine, acknowledged that stress can impact
blood pressure and negatively affect an aortic aneurysm.
But, given Black’s relative stability since 2001, he con-
cluded that “it is not clear that the claimant’s blood
pressure has been adversely affected by stress.”
 Dr. Ronald Fraback, board certified in internal
medicine, concurred with this assessment but recom-
8                                               No. 07-3550

mended that Standard consult a cardiologist. Accordingly,
Standard consulted with two cardiologists, Dr. Kent
Williamson and Dr. Storm Floten. Dr. Williamson, board
certified in cardiology and a vascular surgeon, noted
that a reduction in stress lowers the risk of an aneurysm
rupture but concluded that Black’s condition could be
accommodated and managed with medication. He noted
that Black’s MRI scans had not shown a “significant
change in the descending aortic diameter.” Dr. Williamson
further observed that “there is no solid evidence that
blood pressures within the range recently reported [by
Black] are linked to an increased risk of rupture of
thoracic aortic aneurysms such as Ms. Black’s.” Dr. Floten,
also board certified in cardiology and a thoracic
surgeon, opined that Black’s aneurysm had not been
affected by the stress of her job, noting that the “descend-
ing aorta has not enlarged significantly in the last three
years.” He concluded that Black was not disabled.
  Finally, Dr. Esther Gwinnell, board certified in psychia-
try, determined that Black’s claim of fatigue and cognitive
difficulties were not supported by her medical records.
Dr. Gwinnell specifically noted Dr. Slosky’s records,
which consistently show that Black reported “no recent
fatigue.” She also reviewed the neuropsychological
testing by Dr. Hammeke and noted that, for the most
part, Black tested in the normal to above normal range.
  Standard ultimately denied Black’s claim on January 28,
2005. Black appealed to the district court, where the
parties filed cross-motions for summary judgment. The
district court granted the Plan’s motion and denied
Black’s. Black now appeals to this court.
No. 07-3550                                                    9

                        II. ANALYSIS
A.   Standard of Review
  Our review of the district court’s ruling on the cross-
motions for summary judgment is de novo, and so, like
the district court, we directly review Standard’s deter-
mination. Jenkins v. Price Waterhouse Long Term Disability
Plan, 564 F.3d 856, 860 (7th Cir. 2009). Our review of an
administrator’s ERISA benefits determination is de novo
unless the language of the plan gives the employee ade-
quate notice of the administrator’s discretion to shape
the application, interpretation, and content of the plan’s
rules. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115
(1989); Diaz v. Prudential Ins. Co. of Am., 424 F.3d 635, 639-
40 (7th Cir. 2005). If that discretion is clear from the
language of the plan, we will set aside an administrator’s
decision only if it is arbitrary and capricious. See Herzberger
v. Standard Ins. Co., 205 F.3d 327, 332 (7th Cir. 2000).
  Black argues that the language of the Plan fails to clearly
convey Standard’s discretionary authority. But we have
previously reviewed the relevant provision of Standard’s
benefits plan 2 and determined that the “language unam-


2
  The Plan’s allocation of authority provision reads, in relevant
part:
     Except for those functions which the Group Policy
     specifically reserves to the Policy owner or Employer,
     we [Standard] have full and exclusive authority to
     control and manage the Group Policy, to administer
     claims, and to interpret the Group Policy and resolve
                                                   (continued...)
10                                                      No. 07-3550

biguously communicates the message that payment of
benefits is subject to Standard’s discretion.” Gutta v.
Standard Select Trust Ins. Plans, 530 F.3d 614, 619 (7th Cir.
2008). In Gutta, we noted that although Standard’s plan
does not use the word “discretion,” it uses a number of
equivalent terms that convey its discretionary authority.
Id.; see Herzberger, 205 F.3d at 331 (reiterating that no
magic words are necessary to convey discretion).
  Nevertheless, Black argues that we should reconsider
our interpretation of Standard’s plan in light of Woods v.
Prudential Insurance Co. of America, 528 F.3d 320 (4th Cir.
2008), decided two weeks before Gutta. In Woods, the
Fourth Circuit expressly aligned itself with this circuit’s
precedent, emphasizing the need to distinguish
between language that merely conveys the authority to
administer the plan and that which conveys discretion.
See Woods, 528 F.3d at 323 (citing Herzberger, 205 F.3d at
332). But Woods provides no reason to overrule Gutta, in
which we also explicitly rejected the plaintiff’s argument
that the Plan merely conveys authority to Standard. Gutta,
530 F.3d at 619. We explained that read as a whole, the
Plan clearly gives notice that Standard has the discretion
required to trigger the arbitrary and capricious standard
of review. Id.



2
    (...continued)
       all questions arising in the administration, interpreta-
       tion, and application of the Group Policy. Our authority
       includes, but is not limited to . . . [t]he right to deter-
       mine . . . [e]ntitlement to benefits.
No. 07-3550                                                11

  Additionally, Black argues that even if the arbitrary
and capricious standard applies, that review must be
“more rigorous” given Standard’s inherent conflict of
interest as both the plan administrator and payor
of benefits. Black relies on the Supreme Court’s recent
decision in Metropolitan Life Insurance Co. v. Glenn, 128
S. Ct. 2343 (2008), in which the Court held that a plan
administrator’s conflict of interest is just one of the
many factors to be taken into consideration within the
context of a deferential review. Black contends that in
so holding, the Court “required a change in the ap-
plication of the scope of court review,” and notes that
the Court cited Citizens to Preserve Overton Park, Inc. v.
Volpe, 401 U.S. 402 (1971), and Universal Camera Corp. v.
NLRB, 340 U.S. 474 (1951), as support for this proposition.
But the Court cited those cases merely as examples in
which it refrained from creating “special burden-of-proof
rules” and simply instructed reviewing courts to take a
particular factor into account as part of the overall fact-
specific review. See Glenn, 128 S. Ct. at 2352. Moreover,
we have already considered and rejected the argu-
ment that Glenn requires a “heightened arbitrary and
capricious standard.” See Leger v. Tribune Co. Long Term
Disability Benefit Plan, 557 F.3d 823, 831 (7th Cir. 2009). As
we explained then, we read Glenn as an extension of the
principle established in Firestone, 489 U.S. at 115, that an
administrator’s conflict of interest must be weighed as
a factor along with all other relevant factors. Leger, 557
F.3d at 831. While we must take its conflict of interest
into account, Standard remains entitled to the deference
normally afforded under the arbitrary and capricious
standard. See Glenn, 128 S. Ct. at 2350.
12                                              No. 07-3550

B. Benefit Denial Not Arbitrary and Capricious
  Under the arbitrary and capricious standard of review,
we may overturn a benefit administrator’s decision only
if the decision is “downright unreasonable.” Mote v.
Aetna Life Ins. Co., 502 F.3d 601, 606 (7th Cir. 2007). Al-
though this standard is deferential, it is not a “rubber
stamp,” and we will not uphold a denial if the admin-
istrator fails to provide specific reasons for rejecting
evidence and denying the claim. Id.; Williams v. Aetna
Life Ins. Co., 509 F.3d 317, 324 (7th Cir. 2007). In
reviewing those reasons and the denial as a whole, how-
ever, we look only to ensure that the decision has
rational support in the record. See Speciale v. Blue Cross &
Blue Shield Ass’n, 538 F.3d 615, 621 (7th Cir. 2008).
  Standard’s decision here is supported by the record. As
Standard explained to Black in a letter denying her
claim, five consulting physicians reviewed the medical
records and statements from Black’s treating physicians
and, based on their reviews of the objective blood
pressure readings and MRI scans, determined that
Black’s condition was stable and had not been negatively
impacted by the stress of her job. Although she did have
difficulty controlling her blood pressure, Dr. Slosky’s
records show that her blood pressure reading was normal
and she had achieved cardiac stability just one month
before she claimed disability. Standard considered the
reports of Black’s treating physicians in the context of
her employment history and concluded that those
reports were designed to support Black’s pursuit of
another contract in 2002 and her disability claim in 2003
No. 07-3550                                              13

after the board voted not to renew her contract. Black
herself wrote in 2002 that, despite her medical condition,
she remained “fully functional” and able to withstand
the ordinary occupational stress of her position. Finally,
Standard’s psychiatrist reviewed Black’s medical records
and found little objective support for her claims of fatigue
and cognitive difficulties. This was sufficient rational
support for Standard’s denial of Black’s claim. See Leipzig
v. AIG Life Ins. Co., 362 F.3d 406, 408-09 (7th Cir. 2004)
(holding that despite claimant’s stressful job and
diagnosis of coronary artery disease, hypertension, and
gout, insurer had presented rational basis for denying
benefits based on physician reports that claimant was
stable and asymptomatic). Black contests this determina-
tion, arguing that Standard unreasonably deferred to its
own physicians, ignored her claims of fatigue and cogni-
tive impairments, and disregarded her social security
disability determination, which, she contends, requires
us to place greater weight on Standard’s inherent con-
flict of interest. We consider each argument in turn.


  1.   Standard’s Reliance on Consulting Physicians
  Black takes issue with the conclusions of Standard’s
consulting physicians and Standard’s decision to credit
those opinions over those of her two treating physicians.
This dispute, however, is essentially a contest of
competing medical opinions, and under our deferential
standard of review, we must defer to Standard’s choice
between competing medical opinions so long as it is
rationally supported by record evidence. See Semien v.
14                                                  No. 07-3550

Life Ins. Co. of N. Am., 436 F.3d 805, 812 (7th Cir. 2006);
Davis v. Unum Life Ins. Co. of Am., 444 F.3d 569, 578 (7th
Cir. 2006).
  Black contends that Standard’s reliance on its con-
sulting physicians was unreasonable because the physi-
cians were wrong in their assessments that her blood
pressure was under control and simply “cherry picked”
words like “stable” and “asymptomatic” from the
records to support their findings.3 Black also takes issue
with individual doctors’ reports, contending that
Dr. Kleikamp was mistaken that attempts to control
her blood pressure were insufficient and that
Dr. Williamson’s report inaccurately stated that her
aneurysm had not increased in size. She further argues
that all of Standard’s doctors ignored the risks of occupa-
tional stress on her aortic aneurysm and arbitrarily
refused to credit the reports of the two treating physicians.
  The record shows, however, that the two internists
and two cardiologists each reviewed and commented
on the blood pressure readings and MRI results in



3
  Black also argues that we should discount all of the con-
sulting physicians’ reports for their lack of firsthand clinical
knowledge in accordance with Federal Rules of Evidence 602
and 802. The Federal Rules of Evidence, however, do not
apply to an ERISA administrator’s benefits determination,
and we review the entire administrative record, including
hearsay evidence relied upon by the administrator. See
Speciale v. Blue Cross & Blue Shield Ass’n, 538 F.3d 615, 622 n.4
(7th Cir. 2008).
No. 07-3550                                            15

Black’s records. Black is correct that words like “stable”
and “asymptomatic,” without more, are not deter-
minative, but these notations are supported by the July
2003 comment by Dr. Slosky that “[f]rom a cardiac stand-
point, I feel that we finally achieved some stability.” In
May 2004, Dr. Slosky further noted that Black’s blood
pressure had been adequately controlled. After
evaluating these records, Dr. Kleikamp concluded that
Dr. Slosky’s internal chart notes were inconsistent with
his statements to Standard in which he supported
Black’s claim. Both Drs. Williamson and Floten noted
the increase in size of Black’s descending aorta but con-
cluded that the 0.3 cm-increase was not medically signifi-
cant. Drs. Kleikamp, Fraback, and Williamson all agreed
that stress can raise blood pressure, which, in turn, can
lead to a rupture of an aortic aneurysm. Those three
doctors, however, each concluded that the risk of rupture
in Black’s case was not disabling and had not been
affected by occupational stress.
  Therefore, contrary to Black’s assertion, Standard’s
decision is not comparable to that in Lasser v. Reliance
Standard Life Insurance Co., 344 F.3d 381, 391 & n.12 (3d
Cir. 2003), where the administrator simply disregarded
the risk that stress posed for the claimant’s heart condi-
tion because the record lacked “actual proof” supporting
the probability that the risk would occur. Rather, the
doctors’ explanations of their findings here show that
they adequately considered Black’s clinical test results
and independently assessed the probability that occupa-
tional stress would cause her aneurysm to rupture.
They disagreed, however, with the conclusion of Black’s
16                                               No. 07-3550

treating physicians that her condition was disabling.
Ultimately, Standard’s consulting physicians presented
thorough and reasonable explanations for their deter-
minations, and Standard was permitted to give them
credence.
  Standard further credited its consulting physicians
based on its determination that Black’s treating physi-
cians’ opinions about her ability to perform her job were
internally inconsistent and shifted to support her disability
claim. As Standard notes, Black sought a five-year contract
extension in late 2002, and her doctors supported that
effort with letters that primarily warned against stress
related to contract negotiations and specific difficulties she
was having with co-workers, including “verbal abuse” and
“direct confrontation.” Black herself wrote at that time that
the normal stress of her job, “the day-to-day operational
kind,” was not a risk to her health. In 2003, however,
Black’s doctors changed their position and wrote that she
could no longer handle the day-to-day stress of her job.
Standard contends that the objective findings in Black’s
medical records do not warrant this shift because no
significant medical change in Black’s condition occurred
between late 2002 and August 2003.
  Black counters that it was inappropriate for Standard
to rely on non-medical information about her em-
ployment history, and that the consulting physicians’
opinions were tainted by their access to this informa-
tion. Black relies on DeLisle v. Sun Life Assurance Co. of
Canada, 558 F.3d 440, 445 (6th Cir. 2009), for the proposi-
tion that providing consulting physicians with non-
No. 07-3550                                              17

medical information that portrays the claimant in a nega-
tive light increases the risk of bias and suggests pro-
cedural unreasonableness. In DeLisle, however, the claim-
ant’s employer informed the administrator that she
had been terminated for cause and provided no further
documentation or explanation. Id. The court explained
that this information, which was provided to the con-
sulting physicians, was incomplete and irrelevant to
DeLisle’s claim that her neck, back, and closed-head
injuries prevented her from working. Id. And although
the court took issue with the conclusions the admin-
istrator derived from non-medical evidence, including
DeLisle’s attempts to continue working, id. at 447-48, it
is not necessarily unreasonable for an administrator to
rely on non-medical information, particularly when the
plan gives the administrator wide discretion in the
types of evidence it may consider, as it does here, see
Gaither v. Aetna Life Ins. Co., 394 F.3d 792, 794, 806 (10th
Cir. 2004). Unlike the information reviewed in DeLisle,
the consulting physicians here received a detailed history
of Black’s employment, which was especially relevant
in light of her claim that her condition was negatively
affected by the stress of her job. This information
provided relevant context for the medical evidence as
well as the various recommendations provided by Black’s
treating physicians. And based on this information and
the apparent inconsistencies in the treating physicians’
reports, Standard was permitted to credit the consulting
physicians’ opinions that Black was not disabled.
18                                             No. 07-3550

 2.   Black’s Claims Adequately Considered
  Black next contends that Standard failed to consider
her claims of fatigue and cognitive impairments, which
she describes as symptoms of her blood pressure medica-
tion and a result of her 2001 surgery. As support for
these claims, Black submitted letters from her family
and friends as well as results from Dr. Hammeke’s
neuropsychological testing, and Dr. Maas’s review of
that test. The parties disagree about whether the testing
reflects Black’s condition as of her 2001 surgery or only
as of August 2004, when she was no longer covered by
the Plan.
  Even assuming that the test results are applicable to
the relevant period of Plan coverage, Standard’s con-
sulting psychiatrist Dr. Gwinnell reasonably concluded
that the test results and family letters were inconsistent
with Black’s medical records from 2001 to 2004.
Dr. Gwinnell noted that Dr. Slosky’s reports from exams
in July 2002 to January 2004 explicitly state that Black
reported no symptoms of fatigue. Only once, during
an exam in April 2004, did Dr. Slosky note fatigue in
Black’s chart. Similarly, Dr. Deeken, Black’s psychiatrist,
did not note any cognitive difficulties or fatigue in her
record. Dr. Gwinnell further concluded that the
neuropsychological testing revealed average-to-superior
ability in intellectual and executive functioning, and
she did not believe the test supported the presence of
cognitive deficits as of August 2003. Dr. Kleikamp, who
also reviewed the test results, noted that although the
test revealed “very mild neuropsychiatric changes,” Black
No. 07-3550                                              19

was generally functioning at “average to above average
levels.” Therefore, Standard sufficiently considered
her claims, and its rejection of them is rationally sup-
ported by the record.


  3.   Social Security Determination Adequately Consid-
       ered
  Finally, Black contends that following the Supreme
Court’s decision in Glenn, Standard failed to adequately
address her Social Security disability determination
and that in light of this, Standard’s inherent conflict of
interest as both administrator and payor of claims
requires reversal. We are not persuaded by this argu-
ment. When the Social Security Act’s disability standard
is different from that in the ERISA plan, a Social
Security determination is just one more factor for con-
sideration in an ERISA benefits determination. See Mote,
502 F.3d at 610; Tegtmeier v. Midwest Operating Eng’rs
Pension Trust Fund, 390 F.3d 1040, 1046 (7th Cir. 2004). In
Glenn, the Supreme Court explained that the claimant’s
Social Security determination was particularly relevant
because the administrator urged the claimant to argue
to the SSA that she could do no work and claimed a
portion of her resulting Social Security benefits, but later
ignored the SSA’s determination that she was disabled.
Glenn, 128 S. Ct. at 2352. These conflicting positions
persuaded the Court that the administrator’s conflict
of interest deserved additional weight. Id. More gen-
erally though, the Court explained that the significance
of an administrator’s conflict of interest “will depend
20                                             No. 07-3550

upon the circumstances of the particular case,” id. at
2346, and in a case where the factors to be considered are
closely balanced, that conflict may act as a tiebreaker in
finding that the determination was arbitrary and capri-
cious, id. at 2351.
  Here, Standard reviewed Black’s Social Security deter-
mination and discounted that finding of disability
because the SSA did not review the same information
that Standard obtained from its consulting physicians
or her relevant employment history. Standard has not
taken conflicting positions with respect to Black’s Social
Security application, nor is there any evidence that its
conflict of interest played a role in Black’s case. Black
contends that Standard has a pattern of arbitrarily credit-
ing its consulting physicians and that those doctors’
findings have drawn criticism from the courts. But there
is nothing in this record to suggest that the consulting
physicians failed to consider all of the evidence or were
biased against Black’s claim. Nor were their opinions so
weak or ill-reasoned that this is one of those borderline
cases described by the Supreme Court, where Standard’s
conflict of interest becomes the tiebreaking factor. See
id.; Jenkins, 564 F.3d at 861-62. Rather, Standard’s denial
of Black’s claim was rationally supported by evidence
in the record, and its conflict of interest—just one addi-
tional factor that we consider—does not require reversal.
Although others reviewing Black’s medical condition in
the first instance may reasonably conclude that she is
disabled, as both the SSA and Paul Revere Life Insurance
Company did, our standard of review in this matter is
No. 07-3550                                              21

deferential, and we cannot say that Standard’s determina-
tion was unreasonable.


                  III. CONCLUSION
 Accordingly, we A FFIRM the decision of the district court.




                          9-18-09